DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/869,725, application filed on 05/08/2020.  Claims 1-20 are currently pending in this application. 

Claim Rejections - 35 USC § 102
3.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.          Claim(s) 1-5, 7-15, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Cornish (US PG Pub No. 2012/0233062).

5.          With respect to claim 1, Cornish teaches:
A charging device for autonomously charging an electric vehicle (automated vehicle charging system, para 33; automatically engage with an electric vehicle, para 38) , the charging device comprising: 
a main body, which is controllably moveable in at least one of a rotational, vertical, or lateral direction (see main body, rotational at axis near 6, Fig 1, para 91); 
an arm coupled to the main body, which is controllably extendable and retractable in a longitudinal direction (see arm at 8, 11, Fig 1, extendable, retractable, para 46; 92); 
a charging plug at a distal end of the arm (see plug mechanism to be brought into the vicinity of the vehicle, para 99), 
the charging plug configured to be controllably moveable and insertable into a charging portal of the electric vehicle (see insertion into charging portion of vehicle, para 99), wherein the arm comprises: 
a rigid chain, the rigid chain being compliant in a first direction from a neutral axis and resistant in an opposite second direction past the neutral axis, or at least one scissor arm (see chain/gear system and robotic arm, para 46).

6.          With respect to claim 2, Cornish teaches:
the charging device comprising a cassette, which is configured to controllably extend and retract the rigid chain (see chain/gear system and robotic arm, para 46), 
wherein the cassette comprises: 
a main bracket connected to the main body within the housing (see main housing, bracket, Fig 1, para 46, 92); 
a gear wheel rotatably mounted in the main bracket, the gear wheel being controllably rotatable about a gear wheel axis (see chain/gear system and robotic arm, para 46; see see main body, rotational at axis near 6, Fig 1, para 91); and 
a feeding chute at least partially surrounding the gear wheel, the feeding chute having a first side wall, a second side wall, and a base (see plug mechanism to be brought into the vicinity of the vehicle, para 99), 
wherein the first side wall, the second side wall, and the base form a channel to guide the rigid chain (see chain/gear system and robotic arm, para 46), 
an exit side of the channel forming a feed point that is configured to direct an exit of the rigid chain from the main body (see chain/gear system and robotic arm, para 46), 
wherein the feeding chute is configured such that the base holds a portion of the rigid chain in communication with the gear wheel (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46), and 
wherein the arm comprises the rigid chain (see chain/gear system and robotic arm, para 46).

7.          With respect to claim 3, Cornish teaches:
wherein the cassette comprises: a gear wheel motor connected to the main bracket (see chain/gear system and robotic arm, para 46); and 
a driving gear concentrically connected to the gear wheel (see wheel, chain/gear system and robotic arm, para 46), 
the driving gear being in mechanical communication with the gear wheel motor (see wheel motor, chain/gear system and robotic arm, para 46), 
the driving gear being configured to be reversibly driven by the gear wheel motor to controllably rotate the gear wheel to feed and retract the rigid chain to effect a longitudinal position of the charging plug at the distal end of the arm (see wheel motor, chain/gear system and robotic arm, para 46).

8.          With respect to claim 4, Cornish teaches:
wherein the cassette comprises a feeding chute motor (see main housing, bracket, Fig 1, para 46, 92), 
wherein at least one of the first side wall or the second side wall of the feeding chute has a curved gear profile portion in mechanical communication with the feeding chute motor (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46), 
wherein the feeding chute is rotatably mounted to the main bracket (see main housing, bracket, Fig 1, para 46, 92), and 
wherein the feeding chute motor is configured to controllably rotate the feeding chute to adjust the position of the feeding point to effect a vertical positioning of the charging plug at the distal end of the arm (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46).

9.          With respect to claim 5, Cornish teaches:
wherein the first side wall and the second side wall have a same profile (chain/gear system and robotic arm, para 46; see see main body, rotational at axis near 6, Fig 1, para 91), 
wherein the feeding chute motor is in mechanical communication with the gear profile portion of the first side wall (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46), and 
wherein either a second feeding chute motor or an idler gear is in mechanical communication with the gear profile portion of the second side wall (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46).

10.          With respect to claim 7, Cornish teaches:
the charging device comprising a support tray attached to the cassette, the support tray configured to extend with the rigid chain to provide relief support of the rigid chain at a point away from the main body, the support tray comprising a spring configured to provide an extending force (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46).

11.          With respect to claim 8, Cornish teaches:
the charging device comprising an arm support configured to provide relief support of the arm at a point away from the main body, the arm support configured to extend longitudinally as the arm is extended and retract as the arm retracts (see arms horizontal and vertically oriented, cable moves toward vehicle, para 44, 46, 99, Fig 1).

12.          With respect to claim 9, Cornish teaches:
wherein the arm comprises the rigid chain and wherein a guide is arranged within a housing of the main body, the guide being configured to guide the rigid chain to fold upon itself for compact storage (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46).

13.          With respect to claim 10, Cornish teaches:
wherein the arm comprises the rigid chain and comprises a connecting link attached to an originating end of the rigid chain, the connecting link coupling the rigid chain to the main body, and the connecting link having an open top configured to provide clearance for cable bend (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46; see cable bend, para 44, 46, 99, Fig 1).

14.          With respect to claim 11, Cornish teaches:
wherein the connecting link is rotatably coupled to the main body such that the connecting link is pivotable around an anchor point (automated vehicle charging system, para 33; automatically engage with an electric vehicle, para 38).

15.          With respect to claim 12, Cornish teaches:
wherein the charging plug is attached to the arm via a platform, the platform being controllably moveable to orient or position the charging plug (see arms horizontal and vertically oriented, cable moves toward vehicle, para 44, 46, 99, Fig 1).

16.          With respect to claim 13, Cornish teaches:
wherein at least one actuator is configured to move the platform, the at least one actuator being provided at the platform, a holder connecting the charging plug to the platform, or the main body (automated vehicle charging system, para 33; automatically engage with an electric vehicle, para 38).

17.          With respect to claim 14, Cornish teaches:
the charging device comprising a control system comprising a controller and a sensor, wherein the controller is configured to: receive a signal from the sensor (see camera and proximity sensor for moving and controlling robotic charging, para 51); determine control signals based on the signal; and send the control signals to move the charging plug and to insert the charging plug into the charging portal (see control system for motors for moving robotic arm into position, para 46).

18.          With respect to claim 15, Cornish teaches:
wherein the sensor is a single two-dimensional camera attached at the charging plug (see camera and proximity sensor for moving and controlling robotic charging, para 51).

19.          With respect to claim 19, Cornish teaches:
wherein the controller is configured to send user interface signals to a user interface, the user interface signals corresponding to at least one of localization information, position feedback information, or charging information, wherein the user interface comprises at least one of: a local interface in the charging device, a projector in the charging device configured to project an image, or a remote interface (see camera and proximity sensor for moving and controlling robotic charging, para 51).

20.          With respect to claim 20, Cornish teaches:
A cassette for controllably extending and retracting a rigid chain (see chain/gear system and robotic arm, para 46), 
the cassette comprising: 
a main bracket (see main housing, bracket, Fig 1, para 46, 92); 
a gear wheel rotatably mounted in the main bracket (see main housing, bracket, Fig 1, para 46, 92), 
the gear wheel being controllably rotatable about a gear wheel axis (see wheel motor, chain/gear system and robotic arm, para 46); and 
a feeding chute at least partially surrounding the gear wheel (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46), 
the feeding chute having a first side wall, a second side wall, and a base (see feeder for charging plug to reach vehicle, para 46, 99; see chain/gear system and robotic arm, para 46), 
wherein the first side wall, the second side wall, and the base form a channel to guide the rigid chain (see chain/gear system and robotic arm, para 46), 
an exit side of the channel forming a feed point that is configured to direct an exit of the rigid chain (see wheel motor, chain/gear system and robotic arm, para 46; see wheel motor, chain/gear system and robotic arm, para 46), 
wherein the feeding chute is configured such that the base holds a portion of the rigid chain in communication with the gear wheel (see wheel motor, chain/gear system and robotic arm, para 46).

Allowable Subject Matter
21.	Claims 6, 16, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

22.	With regard to claim 6, the prior art of record fails to teach the particular combination of limitations as recited in claim 6, as follows:
wherein the gear wheel has a spool shape, having a central cylinder of a first diameter, and 
a first side disc and a second side disc on each side of the central cylinder, each having a second diameter larger than the first diameter, 
wherein a width of the central cylinder corresponds to a major width of a link of the rigid chain, 
wherein the first side disk and the second side disk each have a gear profile, valleys of the gear profile being configured to mechanically communicate with rivets of the link, and 
wherein the first side disk and the second side disk are configured to cover at least a portion of sides of the link.

23.	With regard to claim 16, the prior art of record fails to teach the particular combination of limitations as recited in claim 16, as follows:
wherein the sensor is configured to provide the signal as an image or video signal, wherein the control system is configured to operate a convolutional neural network, the convolutional neural network being trained to infer positions of at least one of the distal end of the arm, the charging plug, or the charging portal from the image or video signal, and wherein the control system, using the convolutional neural network, is configured to: interpret the signal received from the sensor to perform at least one of image recognition, image classification, or pose estimation; and determine the positions of at least one of the arm, the charging plug, or the charging portal based on at least one of the image recognition, the image classification, or the pose estimation.

24.	With regard to claim 17, the prior art of record fails to teach the particular combination of limitations as recited in claim 17, as follows:
the charging device comprising: a plurality of motors collectively configured to position the distal end of the arm within a working volume defined by a vertical axis, a longitudinal axis, and a lateral axis, at least one actuator configured to tilt the charging plug, wherein the controller is configured to: detect positions of at least one of: the distal end of the arm, the charging plug, or the charging portal based on the signal from the sensor; send motor control signals that are configured to controllably operate the motors to position and orient the arm within the working space to a position where the charging portal is reachable by the charging plug; send actuator control signals that are configured to adjust the orientation or the position of the charging plug to align the charging plug with the charging portal; send the motor control signals that are configured to operate the motors to insert the charging plug into the charging portal; and send the motor control signals that are configured to retract the arm to its fully retracted state.

25.	With regard to claim 18, the prior art of record fails to teach the particular combination of limitations as recited in claim 18, as follows:
wherein the control system comprises: motor sensors configured to detect states of the plurality of motors and the at least one actuator and provide corresponding feedback signals; a motor controller configured to: receive the feedback signals, the motor control signals, and the actuator control signals; determine motor driver signals and actuator driver signals based on the feedback signals, the motor control signals, and the actuator control signals; and send the motor driver signals and the actuator driver signals to at least one motor driver; and the at least one motor driver, which is configured to: receive the motor driver signals and the actuator driver signals; and send individual operation signals to the motors and the at least one actuator based on the motor driver signals and the actuator driver signals.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851